Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Dean on 6/1/2022.

The application has been amended as follows: 
1. (amended) A non-transitory computer readable medium containing a computer program,
wherein the computer program includes commands which cause a computer to execute steps, the steps comprising:
receiving a command for converting a first computer program written in a first source language to a second computer program written in a second source language; 
in response to the command for converting, converting the first computer program to the second computer program, wherein the converting further comprises the steps of 
			automatically, generating block information for the first computer program by analyzing the first computer program; 
			automatically, inserting an annotation into the second computer program, the annotation including information on at least one source line of source code of the first computer program, and associated with at least one target line of the source code of the second computer program, wherein the information comprises location information of the at least one source line in the first computer program and information on a block including the at least one source line in the first computer program; and 
			automatically, generating meta information used for runtime verification on the first computer program and the second computer program based on the block information and the annotation, the meta information comprising information on a location of a breakpoint associated with each of the first and second computer programs; and
when receiving a runtime verification performing command:
	performing runtime verification of the first computer program and the second computer program using the meta data information to determine if a runtime error has occurred.

 2. (Cancelled)
3. (previously amended) The non-transitory computer readable medium of claim 1, wherein the block information comprises respective identification information on at least one block included in the first computer program and respective information on at least one variable included respectively in the at least one block.
4. (Cancelled)
 5. (previously amended) The non-transitory computer readable medium of claim 3, wherein when the at least one blocks includes a first block, the meta information comprises block identification information associated with the first block, information on at least one source variable included in the first block, and statement information for at least one statement associated respectively with the at least one source variables.
 6. (previously amended) The non-transitory computer readable medium of claim 5, wherein the statement information comprises first location information on a location of a breakpoint associated respectively with the at least one source variables in the first computer program, second location information on a location of a breakpoint associated respectively with the at least one source variables in the second computer program, and type information associated with a method of converting at least one first statement in the first computer program into the target language.  
 7. (previously amended) The non-transitory computer readable medium of claim 6, wherein the type information comprises first type information indicating that one source line included in the first computer program has been converted to one target line included in the second computer program, second type information indicating that one source line included in the first computer program has been converted to a plurality of target lines included in the second computer program, and third type information indicating that a plurality of source lines included in the first computer program has been converted to one target line included in the second computer program. 
8. (previously amended) The non-transitory computer readable medium of claim 7, wherein the steps further comprise: 
when receiving a runtime verification performing command, recognizing the execution order of each of all blocks included in the first computer program; and 
performing runtime verification of the first computer program and the second computer program using the meta information according to the execution order.
9. (previously amended) The non-transitory computer readable medium of claim 8, wherein the performing runtime verification of the first computer program and the second computer program using the meta information according to the execution order comprises: 
when performing runtime verification of the first block among all blocks, executing the first computer program after designating a first breakpoint to the first computer program using the meta information; 
executing the second computer program after designating a second breakpoint to the second computer program using the meta information; 
recognizing a first location where an execution is stopped by the first breakpoint after executing the first computer program and a second location where an execution is stopped by the second breakpoint after executing the second computer program; 
when recognizing that the first location and the second location are associated with the first block, obtaining source variable data for runtime verification of the first computer program and target variable data for runtime verification of the second computer program based on the type information included in the meta information; and 
determining whether a runtime error occurs for the first block based on whether the source variable data and the target variable data are identical.
10. (previously amended) The non-transitory computer readable medium of claim 9, wherein the determining whether a runtime error occurs for the first block based on whether the source variable data and the target variable data are identical comprises: 
when recognizing that the source variable data and the target variable data are non-identical, determining that a runtime error exists in the first block; or 
when recognizing that the source variable data and the target variable data are identical, determining that a runtime error does not exist in the first block.
11. (previously amended) The non-transitory computer readable medium of claim 8, wherein the when receiving a runtime verification performing command, recognizing the execution order of each of all blocks included in the first computer program comprises: 
if the meta information includes execution order information for each of all blocks included in the first computer program, recognizing the execution order of each of the all blocks based on the execution order information. 
12. (previously amended) The non-transitory computer readable medium of claim 8, wherein the when receiving a runtime verification performing command, recognizing the execution order of each of all blocks included in the first computer program comprises: 
executing the first computer program after designating a third breakpoint in beginning source statement and final source statement of all blocks included in the first computer program, 
executing the second computer program after designating a fourth breakpoint in beginning target statement and final target statement of all blocks included in the second computer program; and 
recognizing the execution order based on execution result of the first computer program and execution result of the second computer program.
13. (previously amended) The non-transitory computer readable medium of claim 9, wherein the obtaining source variable data for runtime verification of the first computer program and target variable data for runtime verification of the second computer program based on the type information included in the meta information comprises:
 if the type information is the first type information, obtaining the source variable data by executing the first computer program until the first location, and obtaining the target variable data by executing the second computer program to the second location.
14. (previously amended) The non-transitory computer readable medium of claim 9, wherein the obtaining source variable data for runtime verification of the first computer program and target variable data for runtime verification of the second computer program based on the type information included in the meta information comprises: 
if the type information is the second type information, obtaining the source variable data by executing the first computer program until the first location, and obtaining the target variable data by executing all of the plurality of target lines included in the second computer program.
15. (previously amended) The non-transitory computer readable medium of claim 9, wherein the obtaining source variable data for runtime verification of the first computer program and target variable data for runtime verification of the second computer program based on the type information included in the meta information comprises: 
if the type information is the third type information, obtaining the source variable data by executing all of the plurality of source lines included in the first computer program, and obtaining the target variable data by executing the second computer program until the second location.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After a thorough search the examiner has not been able to find art that teaches or suggests the invention as claimed.  In particular, the examiner was unable to adequately disclose:
receiving a command for converting a first computer program written in a first source language to a second computer program written in a second source language; 
in response to the command for converting, converting the first computer program to the second computer program, wherein the converting further comprises the steps of:
			automatically, generating block information for the first computer program by analyzing the first computer program; 
			automatically, inserting an annotation into the second computer program, the annotation including information on at least one source line of source code of the first computer program, and associated with at least one target line of the source code of the second computer program, wherein the information comprises location information of the at least one source line in the first computer program and information on a block including the at least one source line in the first computer program; and 
			automatically, generating meta information used for runtime verification on the first computer program and the second computer program based on the block information and the annotation, the meta information comprising information on a location of a breakpoint associated with each of the first and second computer programs; and
when receiving a runtime verification performing command:
	performing runtime verification of the first computer program and the second computer program using the meta data information to determine if a runtime error has occurred.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199